DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 12/11/2019 and claims the benefit of the United States Provisional Application Nos. 62/778,331 filed 12/12/2018 and which claims the benefit of the priority of State of Israel Patent Application No. IL263679 filed 12/12/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Status
Examiner acknowledges the receipt of the reply to the non-final office action filed 08/12/2021 where the applicant amended claims 1-5, 10-12, 15, 17 and 18 and cancelled claims 8-9 and 20. Claims 1-6, and 10-19 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, and 10-14 recites the limitation "…the thrombin-containing component…" in line 11 of the independent claim 1.  The Examiner notes that in the description of the contents of the first container, Applicants amendments removed the prior reference to a thrombin component and inserted reference to a thrombin containing component to romanette (ii) describing the contents of the second container.  Deletion of “and/or the thrombin-containing component…” in romanette (i) would overcome this rejection. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-6 and 10-19 under 35 U.S.C. 103 as being unpatentable over WO 1998/055140 (hereinafter “the ‘140 publication”), WO 1996/022115 hereinafter “the ‘115 publication), US 5989215 (hereinafter “the ‘215 patent”), and US 2010/0203033 (hereinafter “the ‘033 publication) is maintained.
 The ‘140 publication teaches two component fibrin glue comprising as one component the fibrinogen concentrate and as second component an agent which is capable to form fibrin from fibrinogen, such as thrombin (Claim 15). The ‘140 publication teaches that the composition is used to prevent tissue adhesion (p. 6, paragraph 2, line 1-3). ‘140 teaches that the resulting fibrinogen concentrate contains a total protein concentration of at least 30mg/ml to 120mg/ml (p. 2, 4th paragraph, line 6-7). ‘140 further discloses that superior results have been found when the concentration of fibrinogen is less than 80 % of the total protein concentration (Abstract, p. 3, 1st paragraph, line 10-14). 
‘140 does not disclose the addition of albumin and does not disclose total protein concentration of less than 30mg/ml.
The ‘215 patent teaches a kit comprising the first container and a second container (Claim 1) used for delivering biochemically reactive fluids respectively. The ‘215 patent further teaches that the first container may contain fibrinogen as the biochemically reactive fluids and the second container may contain thrombin (col. 3, line 31-35). The ‘215 patent further teaches that the total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 15 – 40 mg/ml. ‘215 patent further teaches that the thrombin-containing component comprises thrombin at a 
Therefore, ‘215 teaches the limitation of total protein concentration of less than 30mg/ml which was missing in ‘140.
‘140 does not teach the addition of albumin.
‘033 teaches a fibrin glue kit comprising: at least two separate components and that one separated component comprises fibrinogen, and the at least second separated component comprises a proteolytic enzyme like thrombin [0057] and used for preventing and/or reducing of adhesions [0049-0050]. ‘033 further teaches that the concentration of the fibrinogen in the formulations, kits and methods of the invention can be in the range of from about 15 to about 150 mg/ml, of 40 to about 100 mg/ml, or from about 40 to about 60 mg/ml [0061]. This encompasses the instant concentration. ‘033 further teaches that thrombin in the range of from about 2 to about 4,000 IU/ml [0067] and that the thrombin solution typically comprises thrombin and calcium chloride [0067]. ‘033 further discloses that the component may comprises albumin in the range of from about 2 to about 8 mg/ml [0067]. This encompasses the instant. The initial concentration of thrombin prior to the addition of the visualization agent can be in the range of from about 2 to about 4,000 IU/ml [0067]. ‘033 further discloses that the thrombin may comprise also excipients such as human albumin, and that The human albumin in the solution can be in the range of from about 2 to about 8 mg/ml [0067].
Therefore, ‘033 teaches the limitation of the addition of albumin that ‘140 was missing. The addition of the albumin is however in the thrombin containing component.
‘140 does not teach the addition of albumin.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of ‘215, ‘140, ‘033 and ‘115 and prepare a low protein concentration for preventing tissue adhesion as disclosed by ‘033 because ‘140 discloses that superior results have been found when the concentration of fibrinogen is less than 80 % of the total protein concentration. A skilled artisan would have been motivated and would have had a reasonable expectation of success in preparing such a composition for tissue adhesion that includes albumin as taught by ‘115 and ‘033 because the references disclose that the mixing of 
Regarding claim 2, with the recitation of the composition not comprising tranexamic acid or aprotinin, a skilled artisan knows that these are anti-fibrinolytic agents and the composition of the ‘724 patent does not teach including tranexamic acid or aprotinin.
Regarding claim 3, 4 and 5, the ‘215 patent teaches that the fibrinogen total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 20 – 40 mg/ml. In addition, regarding claim 4 and 5, ‘140 teaches that the resulting fibrinogen concentrate contains a total protein concentration of at least 30mg/ml to 120mg/ml (p. 2, 4th paragraph, line 6-7) which encompasses the instant range.
Regarding claim 6, the ‘115 publication teaches a composition comprising thrombin in the range of 1 - 300 IU/ml thrombin, preferably at least 20 IU/ml, and most preferably at least 100 IU/ml and calcium (claim 6).
Claims 10-11 are product-by-process type claims. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claims 9-11 are drawn to a kit comprising a first and second container comprising fibrinogen and thrombin wherein the product of the prior art, the claim is unpatentable.  The kit comprising a first and second container comprising fibrinogen and thrombin, is clearly disclosed in the prior art. The ‘215 patent teaches a kit comprising the first container and a second and that the total protein concentration of fibrinogen is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 15 – 40 mg/ml and that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml thus claims 9-11 are rejected as unpatentable over ‘215 patent.
Regarding claim 12, the ‘033 teaches that component A and B which comprise fibrinogen and thrombin are in form of a solution (claim 15 and [0034]. The teaching of a solution indicates that the fibrinogen and thrombin are in liquid forms.
Regarding claim 13, the ‘033 teaches the invention for use as anti-adhesive agents [0114, 0196].

Regarding claim 15, 16 and 18, the ‘115 publication teaches the anti-adhesive composition wherein the fibrinogen component contains 100-130mg/ml of fibrinogen and 5-15mg/ml of albumin (See example 1 on p. 27). 
Regarding claim 19, the ‘115 publication teaches the anti-adhesive composition that comprises thrombin in the range of 1 - 300 IU/ml, preferably at least 20 IU/ml, and most preferably at least 100 IU/ml (Claim 6).
In summary, the prior art cited disclose the limitations of the instant claims. In addition, prior art discloses that concentrations of the components of the instant claims. Furthermore, the reference ‘140 discloses the motivation of using fibrinogen of less than 80 % of the total protein concentration. This renders obvious the instant claims.

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.
Applicant argues that the instant application is based, inter alia, on the surprising finding that plasma cryoprecipitate solutions being depleted from plasmin and/or plasminogen, with reduced amounts of fibrinogen and reduced amounts of total protein, as compared to known or pure fibrinogen formulations, are effective in reducing/preventing tissue adhesion see e.g., Tables 8 and 9 in the instant application. Plasminogen, or its active molecule plasmin, may act to dissolve fibrin blood clot. The inventors have found that although the amounts of the plasma components are reduced and subsequently the degree of the formed physical barrier between different organs, with a plasma cryoprecipitate being depleted from plasmin and/or plasminogen (as in BAC2) the compositions of the present invention exhibit superior anti-adhesive properties, with the physical barrier remaining durable at the surgical site. Applicant further argues that all the cited references (‘140, ‘215, ‘115) are completely silent on plasma cryoprecipitate being depleted from plasmin and/or plasminogen as instantly claimed.

The arguments above have been fully considered but are not persuasive because the ‘140 reference teaches two components, one component the fibrinogen concentrate and as second component an agent which is capable to form fibrin from fibrinogen, such as thrombin (Claim 15). ‘140 teaches that the fibrinogen concentrate is produced from a cryoprecipitate of human blood plasma (claim 4; also page 2, second paragraph, line 1-3). ‘140 teaches that the concentration of fibrinogen is less than 80 % of the total protein concentration (abstract; p. 3, 1st paragraph, line 10-14). The ‘140 publication teaches that the composition is used to prevent tissue adhesion (p. 6, paragraph 2, line 1-3). Furthermore, the prior art reference ‘033 teaches a fibrin glue kit comprising: at least two separate components and that one separated component comprises fibrinogen, and the at least second separated component comprises a proteolytic enzyme like thrombin [0057] and used for preventing and/or reducing of adhesions [0049-0050]. ‘033 further discloses that the fibrinogen comprising component is a cryoprecipitate (claim 2, [0074, and 0128]. With regards to the plasma cryoprecipitate being 
The arguments are therefore unpersuasive and the rejection is maintained.

Conclusion
Claims 1-6, and 10-19 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654